Senegal, through me, warmly congratulates the President and wishes him every success in conducting the work of this session. We thank his Ugandan predecessor for his service to the Assembly.
Seventy years after the creation of our Organization, we are walking in the footsteps of the founding fathers to renew our collective faith in the ideals of peace, security, development and respect for human rights. Those values inspire the principal mission of the Organization of preserving the world from the scourge of war, creating the conditions necessary to the maintenance of justice, promoting social progress and ensuring a better standard of living in greater freedom.
Seventy years later, that mission has become more burdensome and our world increasingly complex. Seventy years on, peace, which is not only the absence of war, but also development and human security, remains threatened by extreme poverty, hunger, disease and the unprecedented degradation of the environment.
It is Senegal’s hope that the Paris Climate Change Conference will be successful and adopt binding commitments to controlling global warming and mobilizing adequate financial resources and transfers of environmentally friendly technologies.
We face other changes, because the world is still struggling to overcome the hideous mask of racism, racial discrimination, xenophobia and violent extremism. Human beings are being targeted, rejected and attacked due merely to the color of their skin, their beliefs or social background. Migrant workers are being discriminated against and excluded from public policies, even though they are contributing by the sweat of their brow to the prosperity of their host country. No country can be indifferent to the tragedy of war.
As a welcoming and hospitable country, Senegal appeals for greater openness and generosity for migrants. These are individuals who have been forced to leave their countries in a quest to save their lives.
Indeed, we face many urgent problems. Nonetheless, the promise of a better world is still within our reach, and we can achieve it if we accept that this is a plural world, that all cultures and civilizations are equal in dignity and that change is the main dynamic that shapes the course of history.
Over the years, 142 countries have joined the 51 founding Members of the Organization. Through the wealth of their contributions and the diversity of their needs, Member States confer an unequalled degree of universality upon the United Nations system. The world in 2015 is therefore not the same as the world of 1945, and if we wish to keep the promises made in the Charter of the United Nations, we must abandon our old ways of
15-29425 17/34

A/70/PV.15 28/09/2015
doing business. Common sense requires that we change our vision of the present and of the future. That is what will ensure that our Organization will remain faithful to its vocation as the unique hub where our efforts can work together towards a common end.
It makes sense to enlarge the Security Council to ensure that it reflects these new realities that we all represent here. Senegal, which is a candidate this year for a non-permanent seat on the Council, reasserts its commitment to the African Common Position on Security Council reform, in line with the Ezulwini Consensus. It makes sense to reform global economic and financial governance through a more equitable representation of the new realities and greater flexibility with regard to access to credit, to put an end to the paradox of resources that are available but not accessible. In our mining industries, it makes sense to establish, along with transparency, codes and contracts that are fairer and more equitable, reward and protect the investor and preserve the interests of States and local populations. It makes sense to combat more vigorously illicit financial flows that cost Africa between $30 billion and $60 billion per year — a loss that is more than official development assistance. If Africa were to receive fair payment for its resources and recover the equivalent of 17 per cent of those assets that have been fraudulently invested abroad, it could settle the entirety of its debt and finance its own development needs.
As the current President of the Economic Community of West African States (ECOWAS), I am pleased to say that our subregion has continued on the path of progress. Economic growth remains above the global average and our democracy, in spite of everything, is being consolidated. We are also determined to pursue our efforts for peace and stability. I reiterate the unfailing commitment of ECOWAS to the Peace Agreement in Mali, while respecting national unity and the territorial integrity of the country, and to a successful transition in Burkina Faso. I call upon the international community and the Security Council in particular, to remain attentive to Burkina Faso. We also support Nigeria and other countries in their fight against Boko Haram. We support stable institutions in Guinea-Bissau. We will also continue to work together to eradicate the remnants of the Ebola virus in affected countries. As Chair of the Oslo Group on foreign policy and global health, Senegal will hold consultations during this session to draw the lessons from this health crisis.
As we move forward on the path of peace, we must strive towards a comprehensive, fair and lasting solution to the Israeli-Palestinian conflict pursuant to the vision of two independent States living in peace within secure and internationally recognized borders. Throughout the world, peace is our common good. Along with democracy, human rights and cultural diversity, it is the corpus of values of the International Organization of La Francophonie, of which Senegal is currently holding the presidency. Our commitment to these ideals makes Senegal the seventh-largest troop contributor to peacekeeping operations among 128 countries. It has more than 3,600 troops deployed in eight missions.
Last year, the Security Council established a medal in memory of my compatriot, the late Captain Mbaye Diagne, to honour the men and women who, in serving peace, have demonstrated exceptional courage. As a member of the United Nations Assistance Mission for Rwanda, Captain Diagne was killed on 31 May 1994 when a shell exploded as he was returning from one of his many rescue missions in the field. He was just 36 years old and was ready to go home. Senegal and his family are proud that his memory will be honoured in this manner. We have a wise saying in my country — man alone can save man — that heightens our sense of human solidarity and fraternity. May the spirit of Captain Mbaye Diagne inspire our joint march towards a better world of peace that is more just and welcoming for everyone.